Citation Nr: 0533156	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-07 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent assigned for schizoaffective disorder, bipolar type, 
for the period from October 6, 1998 to August 11, 2002.  

2.  Entitlement to an evaluation in excess of 70 percent for 
schizoaffective disorder, bipolar type, for the period from 
August 12, 2002 to August 17, 2003.  

3.  Entitlement to an effective date earlier than September 
24, 2001, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

4.  Entitlement to an effective date earlier than September 
24, 2001, for the grant of service connection for the 
residuals of an injury to the right hand, with partial 
amputation of the middle finger.  

5.  Entitlement to an effective date earlier than September 
24, 2001, for the grant of a special monthly compensation 
based on the loss of use of the veteran's right hand.  

6.  Entitlement to an effective date earlier than August 18, 
2003, for special monthly pension at the housebound rate.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The veteran served on active duty from August to November 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which implemented a favorable appellate 
determination of the Board dated in March 2001, and granted 
the veteran service connection and a 30 percent evaluation 
for schizoaffective disorder, bipolar type, effective from 
October 6, 1998.  Thereafter, a rating decision, dated in 
June 2004, confirmed the 30 percent evaluation for 
schizoaffective disorder, bipolar type, for the period from 
October 6, 1998 to August 11, 2002.  The rating decision 
further granted the veteran a 70 percent rating for this 
psychiatric disability for the period from August 12, 2002 to 
August 17, 2003, and a 100 percent rating for the same 
commencing on August 18, 2003.  Since the maximum evaluation 
has been granted for the service-connected psychiatric 
disability as of August 18, 2003, the issues now on appeal 
are entitlement to an initial rating in excess of 30 percent 
for the period from October 6, 1998 to August 11, 2002, and 
entitlement to a rating in excess of 70 percent for the 
period from August 12, 2002 to August 17, 2003.  

By the June 2004 rating action, the RO also granted the 
veteran's claim of entitlement to service connection for the 
residuals of an injury to the right hand, with partial 
amputation of the middle finger, and assigned a 60 percent 
disability rating, effective from September 24, 2001.  In 
that same rating action, the RO granted the veteran's claim 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), effective from September 24, 2001.  In 
addition, the RO further granted special monthly compensation 
based on loss of the use of the veteran's right hand, 
effective from September 24, 2001, and special monthly 
compensation at the housebound rate, effective from August 
18, 2003.  

In November 2004, the veteran's attorney-representative 
submitted a notice of disagreement (NOD) on behalf of the 
veteran.  In the NOD, the veteran's attorney-representative 
disagreed with the effective dates assigned for the 70 
percent and 100 percent disability ratings for the veteran's 
service-connected schizoaffective disorder.  He also 
expressed disagreement with the effective dates assigned for 
the grant of service connection for the residuals of an 
injury to the right hand, with partial amputation of the 
middle finger, and for the veteran's TDIU.  In addition, he 
further disagreed with the effective dates assigned for the 
grant of special monthly compensation for the loss of the use 
of the veteran's right hand, and the grant of special monthly 
compensation at the housebound rate.  The veteran's attorney-
representative maintained that the effective date for all of 
the aforementioned rating assignments should be established 
from October 6, 1998, the date of receipt of the veteran's 
claim to reopen his claim for service connection for a 
psychiatric disability.  A statement of the case was issued 
in January 2005, and the veteran's attorney-representative 
filed a timely substantive appeal, on behalf of the veteran, 
in March 2005.         

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 119.

As noted above, in the April 2001 rating action, the 
appellant's claim for entitlement to service connection for 
schizoaffective disorder, bipolar type, was granted and a 30 
percent disabling evaluation was assigned, effective from 
October 6, 1998.  As the appellant took issue with the 
initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found.  See Fenderson, 12 
Vet. App. at 119.  In this regard, as previously stated, by a 
June 2004 rating action, the RO granted the veteran a 70 
percent rating for his service-connected psychiatric 
disability for the period from August 12, 2002 to August 17, 
2003, and a 100 percent rating for the same commencing on 
August 18, 2003.  

In regard to the veteran's claims for earlier effective dates 
for the assignment of 70 percent and 100 percent ratings for 
the service-connected schizoaffective disorder, the Board 
notes that in light of the fact that the current issues on 
appeal include the claims for entitlement to an initial 
rating in excess of 30 percent assigned for schizoaffective 
disorder for the period from October 6, 1998 to August 11, 
2002, and entitlement to a rating in excess of 70 percent 
assigned for schizoaffective disorder for the period from 
August 12, 2002 to August 17, 2003, the veteran's 
aforementioned earlier effective date claims are encompassed 
by the staged rating claims under Fenderson.  In this case, 
the 30 percent disability rating assigned to the service-
connected schizoaffective disorder is based on an initial 
grant of service connection for this disorder.  As such, the 
entire period associated with this service-connected 
disability, beginning on October 6, 1998, the date the 
veteran's attorney-representative maintains should be the 
effective date of either the 70 percent or 100 percent 
disability rating, will be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, given that the Board will consider whether an 
initial evaluation in excess of 30 percent for 
schizoaffective disorder, for the period from October 6, 1998 
to August 11, 2002, is warranted, i.e., whether a 50, 70, or 
100 percent disability rating for the schizoaffective 
disorder is warranted effective from October 6, 1998, and 
whether an evaluation in excess of 70 percent for 
schizoaffective disorder for the period from August 12, 2002 
to August 17, 2003, i.e., whether a 100 percent disability 
rating for the psychiatric disability is warranted effective 
from August 12, 2002, the issues of entitlement to an 
effective date earlier than August 12, 2002, for the grant of 
a 70 percent evaluation for service-connected schizoaffective 
disorder, and entitlement to an effective date earlier than 
August 18, 2003, for the grant of a 100 percent evaluation 
for the service-connected schizoaffective disorder, are 
encompassed by the veteran's aforementioned staged rating 
claims under Fenderson.   

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 

On April 1, 2005, the Board issued a decision.  In that 
decision, the Board concluded that the criteria for an 
initial evaluation in excess of 30 percent for 
schizoaffective disorder for the period from October 6, 1998 
to August 11, 2002, had not been met.  The Board also 
concluded that the criteria for an increased evaluation in 
excess of 70 percent for schizoaffective disorder for the 
period from August 12, 2002 to August 17, 2003, had not been 
met.  

In a separate order, the Board has undertaken to vacate its 
April 1, 2005 decision.  


REMAND

This case is not yet ready for appellate review.  In this 
regard, the Board notes that on March 22, 2005, the veteran's 
attorney-representative submitted, by facsimile transmission 
to the RO, a substantive appeal with respect to the earlier 
effective date claims listed on the title page of this 
decision.  Attached to the substantive appeal was a private 
medical statement from M. T. Gadson, M.D.  The private 
medical statement from Dr. Gadson was in reference to a 
January 1999 psychiatric evaluation of the veteran, which Dr. 
Gadson had conducted.  In the private medical statement, Dr. 
Gadson explained the significance of a Global Assessment of 
Functioning (GAF) score of 65 which he had assigned in the 
January 1999 evaluation.  The substantive appeal, with the 
attached private medical statement from Dr. Gadson, was 
received by the Board on March 30, 2005, after the veteran's 
claims with respect to entitlement to an initial evaluation 
in excess of 30 percent assigned for schizoaffective disorder 
for the period from October 6, 1998 to August 11, 2002, and 
entitlement to an evaluation in excess of 70 percent for 
schizoaffective disorder for the period from August 12, 2002 
to August 17, 2003, were certified on appeal.  See 38 C.F.R. 
§§ 19.37, 20.1304(c) (2005).  As a general rule, if further 
evidence is received by the Board, the Board must remand the 
case to the RO, unless the appellant or the appellant's 
representative waives the right to initial consideration by 
the RO.  38 C.F.R. § 20.1304(c).    

The private medical statement from Dr. Gadson is relevant to 
the veteran's claims for entitlement to an initial evaluation 
in excess of 30 percent assigned for schizoaffective 
disorder, for the period from October 6, 1998 to August 11, 
2002, entitlement to an evaluation in excess of 70 percent 
for schizoaffective disorder for the period from August 12, 
2002 to August 17, 2003, and entitlement to an effective date 
earlier than September 24, 2001, for the grant of a TDIU.  In 
this regard, the veteran has not waived his right to initial 
RO consideration of such evidence in connection with the 
aforementioned claims on appeal.  See 38 C.F.R. § 20.1304 
(2005).  Thus, in light of the above, this case must be 
remanded to the RO for its review.    

The Board observes that because the other issues on appeal 
are inextricably intertwined with the aforementioned claims, 
they must be considered together, and thus a decision by the 
Board on the other issues on appeal would at this point be 
premature.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the veteran's case is remanded to the RO for the 
following action:
The RO must review and re-adjudicate the 
issues on appeal in light of the 
additional evidence that has been 
associated with the claims file since 
March 2005, to specifically include the 
private medical statement from Dr. 
Gadson.  If any such action does not 
resolve each claim to the veteran's 
satisfaction, the RO must provide the 
veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.   

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

